DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Allowable Subject Matter
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the components, pixels and areas relating to the claimed fourth and fifth pixel areas as described in the claims.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 


Claim Objections
Examiner respectfully notes that Applicant’s disclosure does not appear to include language, which can be readily mapped to the claimed features.  For example, the disclosure does not appear to include the terms "fourth pixel area, fifth pixel area, fourth scan driver, fifth scan driver  Further, it is not clear which portion of Applicant’s original disclosure supports the fourth and fifth clock signals provided to the fourth and fifth scan drivers.
Examiner respectfully reminds Applicant that claim language should be consistent with Applicant’s original disclosure.  (see 37 CFR 1.75 (a), (d) (1) The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-4, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kadowaki (hereinafter “Kado”) (US Publication 2018/0158421) in view of Chen (US Publication 2018/0174531).
Regarding independent claim 1, Kado teaches a display device comprising: 

    PNG
    media_image1.png
    341
    622
    media_image1.png
    Greyscale
[AltContent: textbox (3)][AltContent: textbox (2)][AltContent: textbox (1)][AltContent: textbox (4)][AltContent: textbox (5)]a first pixel area, a second pixel area on one edge of the first pixel area, a third pixel area on the one edge of the first pixel area with the second pixel area therebetween, a fourth pixel area on the one edge of the first pixel area and spaced apart from the second pixel area, and a fifth pixel area on the one edge of the first pixel area with the fourth pixel area therebetween; (Kado illustrates in Fig. 7 of pixel areas (defined as the lighter hashed areas) of the display area (area within 10f, see Fig. 1) provided at the intersection of the gate and data lines (10i/10j) and driven by the gate lines ([0017, 0074]).  The areas are defined as illustrated below:






Although Kado teaches of having scan lines in each area for controlling the TFTs connected to the pixels ([0074, 0076]) and using multiple scan drivers (GDM , [0074, 0076]) for controlling scan lines, Kado does not explicitly detail:
first pixels disposed in the first pixel area and electrically connected to first scan lines; second pixels disposed in the second pixel area and electrically connected to second scan lines; third pixels disposed in the third pixel area and electrically connected to third scan lines;  
However, in the field of display driving using scan drivers, Chen discloses of having three pixels areas, wherein, each pixel area is electrically connected to scan lines located in the same area (first to third scan lines). Chen also discloses of having three scan drivers (Fig. 1) which receive one of a first through third clock signal for outputting a gate-turn-on voltage for the pixels connected to the scan line ([0050-0053]) and are used to control pixels of each area. Chen also uses a Signal Controller for providing the clock signals to the scan drivers ([0032]).
Kado contains a "base" device/method of display device which uses at least five scan drivers for providing scan signals to scan lines and also having at least five pixel areas.  Chen contains a "comparable" device/method of a display device which uses three scan drivers, controlled by a signal controller, to provide scan signal to scanning lines to pixels in each pixel area and further discloses of the three scan drivers receiving a first, second or third clock signal to determine a turn-on voltage to be provided to the scan lines that has been improved in the same way as the claimed invention.  The known "improvement" of Chen could have been applied in the same way to the "base" device/method of Kado and the results would have been predictable and resulted in Kado having a display device which has at least five pixels areas comprising pixels connected to scan lines in the same area provided by at least five scan drivers and also having signal controller for providing first through third clock signals to first through third scan drivers.  Furthermore, both Kado and Chen use and disclose similar functionality (i.e., scan drivers for providing scan signals to pixels) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
The combination of Kado and Chen disclose using multiple scan drivers electrically connected to pixels in multiple pixel areas, but does not explicitly disclose:
fourth pixels disposed in the fourth pixel area and electrically connected to fourth scan lines; fifth pixels disposed in the fifth pixel area and electrically connected to fifth scan lines; 
The combination of Kado and Chen disclose first through third scan drivers each operating scan lines in one of a first to third pixel area and also fourth and fifth pixel areas, but do not explicitly disclose fourth pixels and fifth pixels electrically connected to fourth and fifth scan lines controlled by a fourth and fifth scan driver, wherein a timing controller supplies a fourth and fifth clock signal for controlling the fourth and fifth scan driver to output a signal for controlling the corresponding pixels.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to also have the fourth and fifth scan driver control fourth and fifth scan lines electrically connected to pixels in a fourth and fifth pixel area using clock signals provided by a timing controller, respectively, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
a timing controller configured to supply a first clock signal, a second clock signal, a third clock signal, a fourth clock signal, and a fifth clock signal to a first clock line, a second clock line, a third clock line, a fourth clock line, and a fifth clock line, respectively; (As cited above, Chen teaches of a timing controller for outputting a different clock signal to each of the scan drivers.  The combination of references disclose having five or more scan drivers for controlling five of more pixel areas using at least five clock signals provided by a timing controller in view of the known technique of using duplication of parts);
a first scan driver configured to generate a first scan signal using the first clock signal, and to supply the first scan signal to the first scan lines; a second scan driver configured to generate a second scan signal using the second clock signal and to supply the second scan signal to the second scan lines; a third scan driver configured to generate a third scan signal using the third clock signal and to supply the third scan signal to the third scan lines, a fourth scan driver configured to generate a fourth scan signal using the fourth clock signal and to supply the fourth scan signal to the fourth scan lines; and a fifth scan driver configured to generate a fifth scan signal using the fifth clock signal and to supply the fifth scan signal to the fifth scan lines (The combination of references, in view of the known duplication of parts, discloses the above limitations using at least five scan drivers providing signals to five pixel areas);
wherein the first pixel area, the second pixel area, and the third pixel area have widths different from one another, and (See above illustration of Kado);
wherein the first clock signal, the second clock signal, and the third clock signal have signal characteristics different from one another (The clock signals cited above, disclosed by Chen, having signals of a different pulse width, as illustrated in Fig. 3).
Regarding dependent claim 2, Kado, as modified by Chen, discloses the display device according to claim 1, wherein:
the signal characteristics comprise at least one of a pulse width, a length of a rising edge period and a length of a falling edge period (Chen, Fig. 3, pulse width difference between clock signals).
Regarding dependent claim 3, Kado, as modified by Chen, discloses the display device according to claim 2, wherein:
the pulse width of the second clock signal is set to be smaller than the pulse width of the first clock signal (Chen illustrates in Fig. 3 of a pulse of the second clock signal, CKV2 to be smaller than the first clock signal, CKV3, thereby disclosing it is well-known in the art to be able to have different clock signals with different on and off pulse widths).
Regarding dependent claim 4, Kado, as modified by Chen, discloses the display device according to claim 3, wherein:
the pulse width of the third clock signal is set to be smaller than the pulse width of the second clock signal (Chen illustrates in Fig. 3 of a pulse of the third clock signal, CKV1 to be smaller than the second clock signal, CKV2, thereby disclosing it is well-known in the art to be able to have different clock signals with different on and off pulse widths).
Regarding dependent claim 15, Kado, as modified by Chen, discloses the display device according to claim 1, wherein:
Kado does not explicitly disclose:
lengths of the second scan lines in the second pixel area are shorter than lengths of the first scan lines in the first pixel area, 
Kado, in Fig. 7, illustrates being able to have pixel areas and scan lines relating to pixel areas of different sizes (area size depicts scan line length) but does not illustrate the second pixel area having shorting scan line lengths (based on pixel area) throughout the whole pixel area and therefore all shorter than the first scan lines.  It would have an obvious matter of design choice to have the second pixel area smaller and therefore smaller scan line length, since such a modification would have involved a mere change in the size of a component or pixel area.  A change in size is generally recognized as being with the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
and wherein lengths of the third scan lines in the third pixel area are shorter than lengths of the second scan lines in the second pixel area (See Kado, Fig. 7 (above illustration)).
Regarding dependent claim 20, Kado, as modified by Chen, discloses the display device according to claim 11, further comprising: 
a substrate in which the first to fifth pixel areas are defined, the substrate including a concave part from which a portion of the substrate is removed, wherein the second pixel area and the third pixel area are spaced apart from the fourth pixel area and the fifth pixel area, respectively, with the concave part of the substrate (Fig. 7 illustrates a concave portion which spaces the second and third pixel area from the fourth to fifth pixel area.  See also Fig. 23 and details in [0103]).

Claims 1-4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kadowaki (hereinafter “Kado”) (US Publication 2018/0158421) in view of Chen (US Publication 2018/0174531) and in further view of Yu (US Publication 2018/0204889).
Regarding dependent claim 5, Kado, as modified by Chen, discloses the display device according to claim 3, but does not explicitly disclose, wherein:
the rising edge period of the third clock signal is set to be longer than the rising edge period of the first clock signal 
However, in the field of displays comprising multiple scan drivers for driving display areas of different sizes, Yu discloses of having a clock signal, CLKA, which drives a smaller display area, has a longer rising and falling edge as well as a staircase wave form as compared to another clock signal, which goes from a low to high voltage via an intermediate voltage during a rising edge period and a high to low voltage via an intermediate voltage during a falling edge period (See Figs. 8-10). Overall, Yu is disclosing the known technique of being able to have multiple clock signals with different signal waveforms in a display device.
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the clock signals of Chen, which drive the scan drivers of Kado to have clock signals which have one of a longer rising and falling edge, staircase waveform, go low to high and high to low via an intermediate voltage and are different than the signal driving a larger area of a display, as disclosed by Yu, for driving a display with different size pixel areas.
Regarding dependent claim 6, Kado, as modified by Chen and Yu, discloses the display device according to claim 5, wherein:
the third clock signal has a staircase wave form, and wherein the third clock signal changes from a low voltage to a high voltage via an intermediate voltage during the rising edge period (See teachings of Yu in claim 5).
Regarding dependent claim 7, Kado, as modified by Chen, discloses the display device according to claim 3, but do not explicitly disclose, wherein:
the falling edge period of the third clock signal is set to be longer than the falling edge period of the first clock signal.
However, in the field of displays comprising multiple scan drivers for driving display areas of different sizes, Yu discloses of having a third clock signal, CLKA, which drives a smaller display area and has one of a longer rising and falling edge, a staircase wave form, which goes from a low to high voltage via an intermediate voltage during a rising edge period and a high to low voltage via an intermediate voltage during a falling edge period (See Figs. 8-10).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the clock signals of Chen, which drive the scan drivers of Kado to have clock signals which have one of a longer rising and falling edge, staircase waveform, go low to high and high to low via an intermediate voltage and are different than the signal driving a larger area of a display, as disclosed by Yu, for driving a display with different size pixel areas.
Regarding dependent claim 8, Kado, as modified by Chen and Yu, discloses the display device according to claim 7, wherein:
the third clock signal has a staircase wave form, and wherein the third clock signal changes from a high voltage to a low voltage via an intermediate voltage during the falling edge period (See teachings of Yu in claim 7 and Fig. 10).
Regarding dependent claim 9, Kado, as modified by Chen, discloses the display device according to claim 2, but does not explicitly disclose, wherein:
the rising edge period of the second clock signal is set to be longer than the rising edge period of the first clock signal 
However, in the field of displays comprising multiple scan drivers for driving display areas of different sizes, Yu discloses of having a clock signal, CLKA, which drives a smaller display area, has a longer rising and falling edge as well as a staircase wave form as compared to another clock signal, which goes from a low to high voltage via an intermediate voltage during a rising edge period and a high to low voltage via an intermediate voltage during a falling edge period (See Figs. 8-10). Overall, Yu is disclosing the known technique of being able to have multiple clock signals with different signal waveforms in a display device.
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the clock signals of Chen, which drive the scan drivers of Kado to have clock signals which have one of a longer rising and falling edge, staircase waveform, go low to high and high to low via an intermediate voltage and are different than the signal driving a larger area of a display, as disclosed by Yu, for driving a display with different size pixel areas.
Regarding dependent claim 10, Kado, as modified by Chen and Yu, discloses the display device according to claim 9, but does not explicitly disclose, wherein:
Although the combination of Kado, Chen and Yu disclose a rising edge of a second clock signal is longer than the rising edge of a first clock signal, they do not explicitly disclose:
the rising edge period of the second clock signal is set to be longer than the rising edge period of the first clock signal 
However, it would have been obvious to one of ordinary skill to use a third clock signal having a rising edge period to be longer than second clock signal, because such a modification is based on the use of a known technique.  The combination of Kado, Chen and Yu disclose of wanting to use three different clock signals for three scan drivers (Chen, Figs. 1/3) which drive three different sizes of pixel areas (Kado/Chen, claim 1) and wherein the clock signals for driving gate drivers of different sized pixel areas can also differ in a rising and falling edge or use a staircase waveform (Yu, Figs. 8-10).  Therefore, changing a rising/falling edge or a staircase (with an intermediate voltage) of a second clock signal and having it different than two other clock signals, would be well within the capability of one of ordinary skill in the art as the teaching of wanting to use different waveforms for three clock signals to three scan drivers driving three pixel areas of different sizes is taught in the prior art.
Regarding dependent claim 11, Kado, as modified by Chen and Yu, discloses the display device according to claim 9, wherein:
the pulse width of the third clock signal is set to be smaller than the pulse width of the first clock signal (Chen, as cited in claim 1, discloses of having different pulse widths between clock signals and therefore discloses the above limitation as a known technique).
Regarding dependent claim 12, Kado, as modified by Chen, discloses the display device according to claim 3, but does not explicitly disclose, wherein:
the falling edge period of the second clock signal is set to be longer than the falling edge period of the first clock signal 
However, in the field of displays comprising multiple scan drivers for driving display areas of different sizes, Yu discloses of having a clock signal, CLKA, which drives a smaller display area, has a longer rising and falling edge as well as a staircase wave form as compared to another clock signal, which goes from a low to high voltage via an intermediate voltage during a rising edge period and a high to low voltage via an intermediate voltage during a falling edge period (See Figs. 8-10). Overall, Yu is disclosing the known technique of being able to have multiple clock signals with different signal waveforms in a display device.
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the clock signals of Chen, which drive the scan drivers of Kado to have clock signals which have one of a longer rising and falling edge, staircase waveform, go low to high and high to low via an intermediate voltage and are different than the signal driving a larger area of a display, as disclosed by Yu, for driving a display with different size pixel areas.
Regarding dependent claim 13, Kado, as modified by Chen and Yu, discloses the display device according to claim 12, but does not explicitly disclose, wherein:
Although the combination of Kado, Chen and Yu disclose a rising edge of a second clock signal is longer than the rising edge of a first clock signal, they do not explicitly disclose:
the falling edge period of the second clock signal is set to be longer than the falling edge period of the first clock signal 
However, it would have been obvious to one of ordinary skill to use a second clock signal having a falling edge period to be longer than a first clock signal, because such a modification is based on the use of a known technique.  The combination of Kado, Chen and Yu disclose of wanting to use three different clock signals for three scan drivers (Chen, Figs. 1/3) which drive three different sizes of pixel areas (Kado/Chen, claim 1) and wherein the clock signals for driving gate drivers of different sized pixel areas can also differ in a rising and falling edge or use a staircase waveform (Yu, Figs. 8-10).  Therefore, changing a rising/falling edge or a staircase (with an intermediate voltage) of a second clock signal and having it different than two other clock signals, would be well within the capability of one of ordinary skill in the art as the teaching of wanting to use different waveforms for three clock signals to three scan drivers driving three pixel areas of different sizes is taught in the prior art.
Regarding dependent claim 14, Kado, as modified by Chen and Yu, discloses the display device according to claim 13, wherein:
the pulse width of the third clock signal is set to be smaller than the pulse width of the first clock signal (Chen, as cited in claim 1, discloses of having different pulse widths between clock signals and therefore discloses the above limitation as a known technique).
Regarding dependent claim 16, Kado, as modified by Chen, discloses the display device according to claim 1, wherein:
Kado does not explicitly disclose:
a number of the second pixels is smaller than a number of the first pixels, and wherein a number of the third pixels is smaller than the number of the second pixels
However, in the field of displays, Yu, in Fig. 6, illustrates a second pixel area having a smaller width (number of pixels) than the first pixel area).  The smaller width is the result of a pixel-free notch, 66 which interrupts the rows of pixels causing the second pixel area to have a smaller width ([0053].  Additionally, in Fig. 14, Yu illustrates three different pixel areas and number of pixels different in each area, resulting a pixel number of 1>2>3.
Kao/Chen teaches a base process/product of a display device with pixel areas of different sizes, which the claimed invention can be seen as an improvement in that the width of a frame can be reduced (Kao, [0076]).  Yu teaches a known technique of different pixel areas having a different number of pixels resulting in the number of pixels per area being 1>2>3 that is comparable to the base process/product.
Yu’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Kado/Chen and the results would have been predictable and resulted in a number of the second pixels is smaller than a number of the first pixels, and wherein a number of the third pixels is smaller than the number of the second pixels, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
US Patent Publication 2006/0077191 to Ming-Daw illustrates a display device with pixel areas of different sizes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693